[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON OBJECTION TO ACCEPTANCE OF A FINDING OF FACT BY FACTFINDER
This is a breach of contract action which was assigned for hearing before an attorney acting as factfinder.
The defendant objects to a finding of fact that "although no oral agreement existed between the parties, the Defendant authorized, used and benefitted [benefited] for a continuous period of time (sic), said equipment and services."
This is a case where the plaintiff provided a temporary phone service to a restaurant owner after a devastating fire and sued for payment. As to the first conclusion it is not clear whether there is a typographical error and whether it is found that the defendant benefitted [benefited] from said services, or whether it is found as written that the defendant conferred some benefit or value on the service provided by the plaintiff. Pursuant to Practice Book 546J, the matter is remanded to the factfinder for correction of the conclusion if in fact a typographical error exists, but if not then CT Page 3700 for articulation as to what benefit or value the defendant conferred on or to the services provided by the plaintiff.
An objection has also been interposed to the factfinder's conclusion that "the cost of the equipment and the labor was proved to be reasonable by a fair preponderance of the credible evidence." The matter is remanded to the factfinder to articulate what value was found as to equipment and what number of hours was found to comprise the labor and the value assigned to it per hour, and whether there was found to be a benefit to the defendant in providing a third telephone line for the fire marshal, and the value assigned to provision of that service for that official.
FLYNN, JUDGE